                    Case 1:18-cv-02709-TNM Document 1-3 Filed 11/20/18 Page 1 of 1

                                                                                                                              CO-386
                                                                                                                              10/2018


                                      United States District Court
                                      For the District of Columbia
Knight First Amendment Institute at Columbia
                                                        )
University                                              )
                                                        )
                                                        )
                                         Plaintiff      )        Civil Action No..
                          VS
                                                        )
Central Intelligence Agency; Department of Justice;     )
National Security Agency; Office of the Director of
National Intelligence; Department of State              )
                                                        )
                                       Defendant        )


                                                      CERTIFICATE RULE LCvR 26.1

  I, the undersigned, counsel of record for
                                              the plaintiffs                                 certify that to the best of my knowledge and

  belief, the following are parent companies, subsidiaries or affiliates of   the plaintiffs                                 which have

  any outstanding securities in the hands of the public:

  The Knight First Amendment Institute at Columbia University has no parent corporations and no publicly held
  corporation owns 10 percent or more of its stock. The Knight Institute is a non-profit, non-partisan organization
  governed by a nine-member board of directors, five of whom are associated with Columbia University.



  These representations are made in order that judges of this court may determine the need for recusal.




   MI0067                                                          Jameel Jaffer
  BAR IDENTIFICATION NO.                                           Print Name
                                                                   475 Riverside Drive, Suite 302
                                                                   Address
                                                                   New York           NY                  10115
                                                                   City              State            Zip Code
                                                                   (646) 745-8500
                                                                   Phone Number
